Swayze, J.
(dissenting). My dissent in this ease is upon the ground that the covenant of the defendant to pay the debts of Sally Whittenberg and the claim of the plaintiff for damages then in suit was not an agreement for the benefit of the plaintiff upon which he could sue, but an agreement to indemnify Sally Whittenberg in case he recovered a judgment. •I am at a loss to understand why Sally Whittenberg should have exacted such a covenant for the benefit of the plaintiff, whose claim she was then contesting.
For affirmance — The Chief Justice, Garrison, Trenciiard, Bergen, Vooeeiees, Minturn, Kalisch, Bogert, Vbedenburgh, Congdon, White, Treacy, JJ. 12.
For reversal — Swayze, Parker, Vroom, JJ. 3.